 

Exhibit 10.1

 

SPONSOR FORFEITURE AND CALL OPTION AGREEMENT

 

This Sponsor Forfeiture and Call Option Agreement (this “Agreement”), dated as
of June 28, 2020, is made and entered into by and between Landcadia Holdings II,
Inc., a Delaware corporation (the “Company”) and Jefferies Financial Group, Inc.
(the “Sponsor”). Unless otherwise defined herein, capitalized terms are used
herein as defined in the Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Sponsor owns 3,815,625 shares of the Company’s Class B common stock
at par value $0.001 per share (the “Shares”);

 

WHEREAS, the Sponsor owns 2,941,666 warrants in the aggregate, each exercisable
to purchase one share of Class A common stock of the Company of $11.50 per share
(the “Warrants”);

 

WHEREAS, the Company has entered into a Purchase Agreement, dated of even date
herewith, by and among the Company, Golden Nugget Online Gaming, Inc. (f/k/a
Landry’s Finance Acquisition Co.), LHGN HoldCo, LLC (“LHGN HoldCo”), GNOG
Holdings, LLC (“GNOG HoldCo”) and Landry’s Fertitta, LLC (“LF”) (as the same may
be amended from time to time, the “Purchase Agreement”), pursuant to which LF
agreed to contribute 100% of its membership interests in GNOG HoldCo to LHGN
HoldCo in exchange for, inter alia, membership interests in LHGN HoldCo, which
may be exchanged for shares of the Company’s Class A Common Stock on the terms
and conditions set forth therein (the “Transactions”);

 

WHEREAS, in connection with the consummation of the Transactions, Sponsor has
agreed to forfeit a portion of its Shares for no consideration at the time of
the consummation of the Transactions (the “Closing”);

 

WHEREAS, as a consequence of such forfeiture, Sponsor wishes to return to the
Company for cancellation two thirds (or 2,543,750) of its Shares (the “Forfeited
Shares”), such that Sponsor will in the aggregate beneficially own 1,271,875
Shares on the date of consummation of the Transaction; and

 

WHEREAS, in connection with the consummation of the Transactions and following
the Closing, Sponsor has agreed to grant the Company a right and option to
repurchase certain Warrants from Sponsor on the terms and subject to the
conditions set forth herein (the “Call Option”).

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1.                   Forfeit of Shares. Substantially simultaneously with, but
immediately prior to (and contingent upon), the Closing, the Sponsor shall, for
no consideration, forfeit and surrender the Forfeited Shares to the Company for
cancellation. The Sponsor and the Company each shall take such actions as are
necessary to cause the Forfeited Shares to be retired and canceled, after which
the Forfeited Shares shall no longer be issued, outstanding, convertible, or
exercisable, and the Sponsor shall provide the Company and the Sponsor with
evidence that such retirement and cancellation has occurred.

 

2.                   Company’s Call Option Right.

 

(a)Contingent upon and following the Closing, in the event Sponsor desires to
exercise or sell any Warrants during the Exercise Period, as defined in that
certain Warrant Agreement dated May 6, 2019, by and between the Company
Continental Stock & Transfer Trust Company, a New York corporation, as warrant
agent (the “Warrant Agent”), Sponsor shall deliver to the Company written notice
(the “Exercise Notice”) of any such intention, setting forth the number of
Warrants proposed to be exercised or sold (the “Exercised Warrants”). For a
period of five (5) Business Days following the delivery of any Exercise Notice
(the “Option Period”), the Company shall have the right and option, but not the
obligation, to repurchase all or any portion of such Exercised Warrants (the
“Repurchased Warrants”), for a purchase price, in each case subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events, of (i) if the Class A Common Stock trades on a
National Securities Exchange or automated or electronic quotation system, an
amount of cash equal to the product of (A) the number of shares of Class A
Common Stock that Sponsor would have received upon cashless exercise of the
Repurchased Warrants if the Call Option had not been exercised and (B) the
average of the volume-weighted closing price for a share of Class A Common Stock
on the principal U.S. securities exchange or automated or electronic quotation
system, as applicable, on which the Class A Common Stock trades, as reported by
Bloomberg, L.P. or its successor, for each of the ten (10) consecutive full
Trading Days ending on and including the last full Trading Day immediately prior
to the date of the Exercise Notice, affecting the Class A Common Stock; and
(ii) if the Class A Common Stock is not then traded on a U.S. securities
exchange or automated or electronic quotation system, as applicable, an amount
of cash equal to the product of (A) the number of shares of Class A Common Stock
that would have been received upon cashless exercise of the Repurchased Warrants
if the Call Option had not been exercised and (B) the Fair Market Value of one
share of Class A Common Stock that would be obtained in an arms-length
transaction between an informed and willing buyer and an informed and willing
seller, neither of whom is under any compulsion to buy or sell, respectively,
and without regard to the particular circumstances of the buyer or seller.

 



1 

 

 

(b)In the event Company exercises its Call Option, the Sponsor shall forfeit and
surrender the Warrants to the Company for cancellation in exchange for payment
of the purchase price as set forth in Section 2(a) above. The Sponsor and the
Company each shall take such actions as are necessary to cause the Repurchased
Warrants to be retired and canceled, after which the Repurchased Warrants shall
no longer be issued, outstanding, or exercisable, and the parties shall provide
evidence that such retirement and cancellation has occurred.

 

(c)In the event the Company has not exercised the Call Option prior to the
expiration of the Option Period, and with respect to any Exercised Warrants that
are not Repurchased Warrants, Sponsor has the right to exercise or sell any such
Exercised Warrants beginning on the sixth Business Day following the date of the
Exercise Notice in accordance with the Warrant Agreement. Notwithstanding the
foregoing, in the event that Sponsor fails to exercise or sell the Exercised
Warrants within thirty (30) days of the Exercise Notice, Sponsor shall not
exercise any Warrants without first providing a new Exercise Notice to the
Company again in accordance with this Section 2.

 

3.                   No Conflicts. Each party hereto represents and warrants
that neither the execution and delivery of this Agreement by such party, nor the
consummation or performance by such party of any of the transactions
contemplated hereby, will, with or without notice or lapse of time, constitute,
create or result in a breach or violation of, default under, loss of benefit or
right under or acceleration of performance of any obligation required under any
agreement to which it is a party.

 

4.                   Miscellaneous. This Agreement, together with the
certificates, documents, instruments and writings that are delivered pursuant
hereto, constitutes the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements or representations by and between the parties hereto, written or
oral, to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby. This Agreement may be executed and delivered
(including by facsimile transmission or electronic transmission) in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement may not be amended,
modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto. Except as otherwise provided herein,
no party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule. This Agreement shall
immediately terminate, without any further action by the parties hereto, at such
time, if any, that the Purchase Agreement is terminated in accordance with its
terms.

 

[Signature page follows.]

 



2 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  Landcadia Holdings II, Inc.               By: /s/ Steven L. Scheinthal   Name:
Steven L. Scheinthal   Title: Vice President and Secretary                    
JEFFERIES FINANCIAL GROUP INC.               By: /s/ Nick Daraviras   Name: Nick
Daraviras   Title: Managing Director



 

[Signature Page to Sponsor Forfeiture and Call Option Agreement]



